Title: To Thomas Jefferson from Charles Tierlin, 4 March 1808
From: Tierlin, Charles
To: Jefferson, Thomas


                        
                            Monsieur
                            
                            Philadelphia Le 4e. Mars 1808. 
                        
                        Favorisé en Europe de La Recommendation, Cy incluse, de notre ami Commun Le Vicomte de Vergennes, fils du feu Comte de
                            Vergennes ministre des affaires Etrangêres de france, sous la précedente Dynastie; J’ai été, Jusquà ce moment, Monsieur, et par
                            suite de mes séjours Et voyages répétés aux Colonies, privé de L’honneur de pouvoir vous L’acheminer, oû vous la Remettre.
                        Aujourdhui qu’une occasion s’ôffre de reclamer votre protéction, Monsieur, J’ôse, avec Confiance, en faire ûsage, vous
                            suppliant de ne pas me La refuser.
                        par suite de mes affaires à La Martinique et à La Guadeloupe, Je desirerois, Monsieur, Expédier, sur son L’est, un
                            petit Batiment pour m’y porter, moi et quelques français habitants de Ces Colonies, que Leurs affaires oû L’interêt de Leurs
                            familles y Appellent.
                        S’il vous est possible, Monsieur, de m’accorder cette faveur, Je vous prie de Croire que mon premier soin sera de me
                            Conformer Strictement aux Loix.
                        Si au Contraire, il n’est pas en votre pouvoir, Monsieur, d’accéder à ma Prière; permettez alors que Je me Recommande à
                            Votre bon souvenir, pour Le premier moment oû vous En aurez La possibilité.
                        Selong votre Réponse, Monsieur, J’aurais alors L’honneur de vous faire adrésser ma pétition (si besoin) par mon Ami Mr.
                            de Beaujour, Consul général de france en Cette ville, qui Lui même m’a proposé un Certain nombre de passagers-français, qui ont Le
                            besoin Le plus impérieux aux Colonies Cy dessus.
                        J’ajouterai, Monsieur, que Je suis naturalisé Citoyen Americain depuis 1794—et que, Sans paroitre en nom, Je suis
                            associé-Commanditaire d’une Maison de Commerce de Ce Continent, Au Nom de La quelle se fera L’expédition en question.
                        Reclamant, Monsieur, toute votre Indulgence pour Mon Importunité, J’ai L’honneur d’être, Monsieur, Votre très humble et
                            très obéissant Serviteur
                        
                            Charles Tierlin
                            
                            No. 94. North Second Street Philadelphia
                        
                     Enclosure
                                                
                            
                                Monsieur Le President
                        
                                Paris Le 4 thermidor an 11—[i.e. 23 July 1803]
                            
                            Permettés moi, en Rappellant a votre souvenir Le fils du feu Comte de Vergennes, auquel vous accordiés
                                quelqu’estime, d’oser réclamer pour lui vos bons offices et votre appui.
                            Réduit par la révolution, qui a détruit ma fortune, a recourir aux ressources honorables du Commerce, pour la
                                réparer: j’ai depuis peu formé une maison a Bordeaux sous la raison de tierlin, Bondy et Compie. en société avec mes amis
                                particuliers, Le prince de montmorency, M. taillepied de Bondy fils de l’ancien receveur gal. et M. Chs. Ee. tierlin fils d’un
                                de nos plus habiles manufacturiers dont la moralité et les talents en Commerce Lui ont valu l’estime générale, et notre
                                Confiance La plus absolue.
                            Dans la vue de former, et de multiplier nos relations Commercialles en Amérique, M. tierlin a bien voulu se Charger
                                d’y faire un Voyage, et C’est lui porteur de Cette lettre, Monsieur Le Président, que je ne crains point de vous recommander,
                                vous priant de vouloir bien l’acceuillir Comme un second moi même, et de l’honorer de votre protection, si je suis asses heureux
                                pour que le souvenir de mon pere puisse vous en inspirer La volonté. Tout ce que vous daigneres faire pour mon associé, Monsieur
                                Le président, éxitera ma plus vive reconnoissance, vous priant d’être assuré que dans tous les rapports que vous daigneres nous
                                faciliter vis à vis des négocians vos amis Ces MM. rencontreront Constament dans notre maison de Commerce La plus grande
                                exactitude, et La délicatesse La plus severe, indépendament de toutes les facilités d’usage que nous permettent nos Capitaux
                                Reunis. 
                            Veuilles Recevoir l’hommage des Sentimens Respectueux avec lesquels j’ai l’honneur D’être, Monsieur Le Président
                                Votre très humble et très obeissant Serviteur
                            
                                Louis De Vergennes
                        
                            
                        
                        Editors’ Translation
                            
                                
                                    Mister President,
                                    Paris, 4 Thermidor Year 11[23 July 1803]
                                
                                As the son of the late Count of Vergennes, to whom you showed esteem, I take the liberty of requesting your help
                                    and support.
                                Since the Revolution destroyed my fortune, I have been obliged to recreate it through the honorable means of
                                    commerce. I have recently founded a business in Bordeaux named Tierlin, Bondy and Company with my close friends, the Prince of
                                    Montmorency, Mr. Taillepied de Bondy, son of the former receiver general, and Mr. Charles E. Tierlin, son of one of our most
                                    skilled manufacturers whose ethics and business acumen have earned him universal respect and my absolute trust.
                                To create and foster commercial relations in America, Mr. Tierlin agreed to make this trip, and is delivering this
                                    letter, Mister President. I recommend him to you without hesitation. If the memory of my father so inspires you, I ask you to
                                    welcome him as you would me and to honor him with your protection. Whatever you are willing to do for my associate will earn my
                                    deepest gratitude, Mister President. If you are able to facilitate relationships with your friends, I assure you that we will
                                    personally welcome these friends with courtesy and attentiveness, in addition to providing them all the resources at our
                                    disposal.
                                Please accept, Mister President, the respectful and devoted sentiments with which I have the honor of being your
                                    very humble and obedient servant.
                                
                                    Louis De Vergennes
                           
                                
                            
                        
                        
                    